Title: To Thomas Jefferson from Joel Barlow, 12 December 1808
From: Barlow, Joel
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     12 Decr.
                  
                  When last in Philaa. I suggested to Dr. Mease the idea of a work on the manufactures of that city, and I thought its utility might be such as to encourage its extention afterwards to those of the U.S. describing the particular branches, the quantity of work done in each, & estimating the comparative amount of imported with that of home manufactured goods. &c.—
                  He has now written me a letter which I take the liberty to enclose to you, as he seems to think the goverment, might with propriety do something in the business.
                  You will judge better than I can as to that & likewise as to his last proposal of a periodical work.
                  Yr. obt.
                  
                     J. Barlow
                     
                  
               